Citation Nr: 0101041	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for disability of the 
upper extremities, including carpal tunnel syndrome.

4.  Entitlement to service connection for disability of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO that denied claims of entitlement to service connection 
for left and right knee disabilities, and impairment of the 
upper and lower extremities.  

In a written statement of October 1993, the veteran's 
representative raised the issue of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a left thumb disability.  In a written 
statement of November 1996, the veteran's representative 
raised the issue of whether new and material evidence had 
been submitted to reopen a claim of service connection for 
hypertension.  In a written statement of November 1999, the 
veteran raised the issue of service connection for sleep 
apnea and ulcers.  These issues have not yet been addressed 
by the RO and are consequently referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. 

Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required.  

The veteran contends that his left and right knee 
disabilities had their onset during service or were caused or 
aggravated by service-connected cervical and/or lumbar disc 
disease.  The veteran also contends that disabilities of the 
upper and lower extremities were caused or aggravated by 
service-connected cervical or lumbar disc disease.  In this 
regard, the Board notes that service connection may be 
granted for a disability that results from disease or injury 
incurred in or aggravated by service, or for disability that 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (2000).  Notwithstanding the 
absence of a direct relationship, there are instances when a 
non-service-connected disorder may be aggravated by a 
service-connected disability.  In such instances, a claimant 
is to "be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


It is unclear whether any examiner has specifically 
determined whether any disability of the knees or 
extremities, if extant, is due to service, or caused or 
aggravated by service-connected cervical or lumbar disc 
disease.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim, a new 
examination is necessary.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the Board finds that a medical diagnosis and 
nexus opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
38 C.F.R. § 19.9 (2000).

(As an aside, the Board notes that service connection was 
previously denied for weakness and numbness of the upper 
extremities by rating actions taken in October 1992 and June 
1993; however, no diagnosed disability was addressed in those 
decisions.  In the present case, it is the veteran's claim 
that readily identifiable problems, such as carpal tunnel 
syndrome, now exist for which service connection should be 
granted.  Given that current claims differ from those 
previously considered, especially with regard to the specific 
disability(ies) at issue, the Board views the current claims 
on appeal as distinct from those denied earlier-in October 
1992 and June 1993.)  

Finally, the Board notes that, by a July 1999 rating 
decision, the RO denied a claim for a compensable rating for 
erectile dysfunction and loss of use of creative organ.  
(Service connection for erectile dysfunction and loss of use 
of creative organ was established by rating action of 
November 1997 and a noncompensable rating was assigned.)  In 
a written statement of August 1999, the veteran notified the 
RO that he disagreed with the denial.  However, no statement 
of the case (SOC) addressing the issue was thereafter 
prepared.  In situations such as this, the Court has held 
that the Board should remand the matter to the RO for the 
issuance of a SOC.  See, e.g., Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).


To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should also re-examine the 
claim for a compensable rating for 
erectile dysfunction and loss of use of 
creative organ to determine whether 
additional development or review is 
warranted.  If no preliminary action is 
required, or when it is completed, the RO 
should prepare a SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the veteran's withdrawal of the 
notice of disagreement.  See 38 C.F.R. 
§ 19.26 (2000).  If, and only if, a 
timely substantive appeal is received 
should this matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
disabilities of the upper or lower 
extremities, carpal tunnel syndrome, or 
the knees that has not already been made 
part of the record, if any, and ensure 
that all pertinent records of VA and 
private 

treatment have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and neurological examinations to 
determine if he currently has any knee 
disability or disability of the upper or 
lower extremities attributable to 
military service.  The opinion should 
include comment as to whether service-
connected cervical or lumbar disc disease 
has made any identifiable disability(ies) 
of the upper or lower extremities or any 
knee disability worse.  The opinion 
should also include comment as to whether 
symptoms affecting the upper or lower 
extremities, if any, are part of service-
connected cervical or lumbar disc disease 
rather than separate disease entities.  
The claims folder, with any evidence 
obtained pursuant to the requests above, 
must be reviewed by the examiner(s) in 
conjunction with the examinations.  The 
veteran's history, current complaints, 
medical records (including service 
medical records) and examination findings 
must be considered in detail by the 
examiner(s).  The examiner(s) should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed knee disability or disability 
of the upper extremities or lower 
extremities originated in, or is 
otherwise traceable to, military service.  
The examiner(s) should also determine 
whether any 

identifiable knee disability or 
disability of the upper or lower 
extremities is the result of service-
connected cervical or lumbar disc 
disease, or is in any way made worse by 
service-connected cervical or lumbar disc 
disease.  The rationale for the opinions 
by the examiner(s) should be set forth in 
detail.  

5.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


